Case 4:19-cr-20802-MFL-MJH ECF No. 50, PageID.157 Filed 02/02/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 19-cv-20802
                                                   and 21-cr-20013
v.                                                Hon. Matthew F. Leitman

MONTINEZ SMITH,

     Defendant.
__________________________________________________________________/

                   ORDER DENYING MOTIONS FOR BOND

      Defendant Montinez Smith is awaiting sentencing in two cases now pending

before the Court: Case No. 19-20802 and Case No. 21-20013. He has filed motions

for release on bond in both cases. The motion for bond in Case No, 19-20802 is

docket number 44. The motion for bond in Case No. 21-20013 is docket number

29. The Court held a hearing on both motions on February 2, 2021. For the reasons

stated on the record during the hearing, the motions for bond are DENIED.


      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: February 2, 2021




                                        1
Case 4:19-cr-20802-MFL-MJH ECF No. 50, PageID.158 Filed 02/02/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 2, 2021, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
